Appeal from order, Supreme Court, New York County (Charles J. Tejada, J.), entered on or about October 17, 2005, which denied defendant’s motion for a subpoena duces tecum, unanimously dismissed as taken from a nonappealable order.
Since defendant filed his motion in Supreme Court, Criminal Term and the motion was related to his completed criminal action (a conviction in 1989), the order arose out of a criminal proceeding (see CPL 1.20 [18] [b]), and “no appeal lies from an order arising out of a criminal proceeding absent specific statutory authorization” (People v Santos, 64 NY2d 702, 704 [1984]; see also People v Stevens, 91 NY2d 270, 277 [1998]). Nothing in CPL article 450 authorizes an appeal from an order denying a motion for a subpoena duces tecum. Concur—Mazzarelli, J.P., Andrias, Catterson and McGuire, JJ.